44 A.3d 1 (2012)
In re Nomination Petition of Andrew GALES as a Democratic Candidate for State Representative in the 57th District.
Appeal of Andrew Gales.
No. 7 WAP 2012.
Supreme Court of Pennsylvania.
Submitted March 21, 2012.
Decided April 4, 2012.
David J. Montgomery, Montgomery Law Firm, LLC, for Andrew Gales.
Lawrence M. Otter, Harrisburg, for James R. Barbre and Robert E. Cole.
BEFORE: CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, ORIE MELVIN, JJ.

ORDER
PER CURIAM.
AND NOW, this 4th day of April, 2012, the Order of the Commonwealth Court dated March 7, 2012 is REVERSED and Appellant, Andrew Gales' name SHALL BE PRINTED ON THE BALLOT.
Opinion to follow.
Justice ORIE MELVIN notes her dissent.